Citation Nr: 0611315	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right knee disability based on VA surgery in July 2000.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left knee disability based on VA surgery in July 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and R.G.

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to January 1978.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Phoenix Department of Veterans Affairs 
(VA) Regional Office (RO).  In November 2005, the veteran 
testified at a videoconference hearing before the 
undersigned.

A March 2002 rating decision denied service connection for 
degenerative joint disease of both knees.  While the veteran 
filed a timely notice of disagreement and substantive appeal 
as to that decision, in correspondence received in July 2003 
he indicated that he desired to withdrew those issues from 
appeal.  Furthermore, an October 2005 rating decision granted 
service connection for a bilateral hand disability, denied 
service connection for tinnitus, denied service connection 
for a lumbar spine disability, and continued the rating for 
the veteran's service-connected right small finger 
disability.  The veteran has not filed a notice of 
disagreement as to any of those issues, and did not discuss 
them at the November 2005 Board hearing.  Hence, none of 
these issues are before the Board.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran asserts that he has additional disability of the 
right knee due to VA surgical treatment in July 2000.  As for 
the left knee, the veteran essentially contends that he 
should have had a left total knee replacement (TKR) sooner 
than  in September 2003.

As for the right knee, VA treatment records dated beginning 
in the middle 1990's reflect treatment for right knee pain 
and diagnoses of a meniscus tear and degenerative changes in 
the right knee.  The veteran underwent arthroscopic surgery 
on the right knee in July 2000.  The preoperative diagnosis 
was right medial meniscus tear and the postoperative 
diagnosis was right medial meniscus tear plus degenerative 
joint disease.  When the veteran was evaluated in November 
2002 and December 2002, X-rays and an MRI of the right knee 
revealed degenerative changes in the medial compartment, 
medial meniscus tear, chondromalacia and multiple cartilage 
defects in the medial compartment.  In a June 2003 operative 
report the indication for surgery portion of the report 
stated as follows:  

The veteran is a 50-year-old gentleman 
with chronic right knee problems.  He is 
status post right knee arthroscopic 
surgery in the past starting with the 
knee injury sustained in 1996 and ended 
up with an arthroscopic surgery.  
Patient's symptoms got worse recently and 
he had severe meniscal symptoms along 
with chronic pain in the medial aspect of 
the right knee.  Patient was explained 
about the need for diagnostic arthroscopy 
and the associated risks of the procedure 
were explained to the patient.  Patient 
and patient's parents were cautioned 
about the possibility that the 
arthroscopic surgery might not help him 
and, in fact, might just turn out to be a 
diagnostic arthroscopic procedure.  This 
was purely intended to help his meniscal 
symptoms and if he does continue to have 
persistent symptoms following the 
surgery, he would probably need a total 
versus a unicondylar arthroplasty.  An 
informed consent was obtained.  The 
preoperative diagnosis was right knee 
medical meniscal tear and medial 
compartment arthritis.  The surgery 
consisted of a right knee arthroscopic 
partial medial meniscectomy and 
chondroplasty of the undersurface of the 
patella.  

A VA outpatient treatment record dated approximately two 
weeks following the June 2003 surgery notes the veteran was 
doing very well and stated that his swelling had gone from 
his right knee and that he was able to put full weight on his 
knee at that time.  He was using his crutches since his leg 
was a little weak.  He was advised to continue to advance 
weight bearing on his right leg, and to continue range of 
motion and strengthening exercises for the right leg.

As for the left knee, VA records reflect that in 1998 the 
veteran underwent arthroscopic surgery for meniscus tears 
with degenerative arthritis being noted.  When evaluated in 
December 2002, X-rays and an MRI of the left knee revealed 
degenerative changes in the medial compartments and a medial 
meniscal tear.  Chondromalacia and multiple cartilage defects 
in the medial compartment were also noted.  In September 2003 
the veteran underwent a left total knee arthroplasty.  In a 
November 2003 VA treatment record the veteran complained that 
he was frustrated and unhappy with the results of his left 
knee surgery.  He complained about his knee still being very 
swollen and very sore all over.  He complained about pain, 
and that the medications were not ridding him of his pain.  
He had been very diligent about doing his therapy, and had a 
therapy report stating that he was very good about following 
through with his home exercise program.  Range of motion 
studies revealed that he lacked 15 degrees of full extension, 
and that flexion was possible to about 80 to 85 degrees.  
Examination revealed that the left knee was stable with no 
unusual warmth to the knee and there was no drainage or 
effusion.  The assessment was status post total knee 
arthroplasty with slow results in rehab and acute PES 
tendinitis after beginning exercises with this knee.  He was 
advised to try to do more with his quad exercises and 
strengthening.  

At his November 2005 hearing the veteran indicated that his 
right knee had bothered him ever since the 2000 operation and 
caused increasing amounts of pain.  He indicated that he was 
still waiting for a right knee replacement.  Regarding the 
right knee, he clarified (See transcript, p. 4) that he was 
seeking § 1151 benefits based on VA surgery in 2000 (and not 
in 2003 as was previously indicated).  As for the left knee, 
he charged that VA personnel had not been truthful with him 
and told him that he had to be 60 years of age before they 
would do a left knee replacement (therefore, he had it later 
than medically indicated).  He related that some three years 
after the left TKR he still had a big bump on the side.  When 
he asked VA doctors what the bump was nobody would "tell me 
anything."  He indicated he had knee pain 24 hours a day.

The veteran also testified that he was recently been seen at 
a pain clinic for his knee, and that he had left knee X-rays 
taken approximately eight months prior.  He testified that he 
was on Social Security disability for his knees.

Title 38, United States Code § 1151, provides that where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event that 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement that the proximate cause of the 
additional disability must be fault on VA's part or an event 
that was not reasonably foreseeable was added by amendments 
to 38 U.S.C.A. § 1151 in Public Law 104-204, and applies to 
claims for compensation under Section 1151 filed on or after 
October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claims after October 1, 
1997, the amendments to the law apply to his case.

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administrated with the expressed or applied consent 
of the veteran.  Necessary consequences are those which are 
certain to result from, or intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2005). 
A preliminary review of the claims file reveals that not all 
pertinent evidence is associated with the claims file.  The 
veteran indicated at his November 2005 hearing that he had 
recently received VA treatment for his knees.  The most 
recent VA treatment records pertaining to the knees in the 
file appear to be dated in January 2004.  Further, as the 
veteran has indicated that he was awarded Social Security 
disability benefits due to knee disability.  Presumably, this 
entailed a medical evaluation of the knees, and the records 
considered must be secured.  

As there is no medical opinion of record that specifically 
addresses the medical issues involved with the § 1151 claims, 
an examination is necessary prior to final appellate review.

Finally, as the veteran did not receive any notice regarding 
ratings of compensable disabilities or effective dates of 
awards (See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006)), the RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, this case is REMANDED for the following:  

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
knee disorders and effective date(s) of 
any award of compensation in accordance 
with Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006),.

2.  The RO should obtain all records of 
VA treatment the veteran received for his 
knees from January 2004 and associate 
them with the claims file, and also 
obtain the medical records considered in 
conjunction with the veteran's award of 
Social Security disability records and 
associate them with the claims file.  

3.  The RO should then arrange for the 
veteran to be scheduled for an 
examination by an orthopedic specialist 
to determine the nature and severity of 
his service connected bilateral knee 
disability.  Following examination of the 
veteran and review of the claims file the 
examiner should provide an opinion 
whether it is at least as likely as not 
that the veteran has any additional left 
knee or right knee disability as a result 
of the VA surgical procedures in July 
2000 and in July 1998).  If the examiner 
concludes that the veteran has additional 
left or right knee disability from the 
surgeries at issue, the examiner should 
then opine whether the proximate cause of 
the additional disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA in 
furnishing the surgical treatment or (b) 
an event not reasonably foreseeable.  

If the examiner finds that disability of 
either knee was aggravated by (increased 
in severity due to) the surgeries in 
question, the examiner should specifiy 
what portion of additional disability is 
due to such aggravation.  The examiner 
must explain the rationale for all 
opinions given.

5.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


